WALLACE, Circuit Judge,
concurring:
While I concur with the majority, I add my understanding of the thrust of United States v. Baxter, supra, 492 F.2d 150, as applicable to this case. Baxter does nothing more than allow circumstantial evidence to convict a defendant of participating in an entire conspiracy when he did not conspire directly with some of the participants. After proving the other requirements of a conspiracy, a defendant may be convicted if he “knew, or had reason to know, that other retailers were involved” and “had reason to believe that their own benefits derived from the operation were probably dependent upon the success of the entire venture.” Id. at 158.